U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-KSB/A (Mark One) [X]ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Fiscal Year Ended: September 30, 2006 or []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number 0-730 Penn-Pacific Corp. (Name of small business issuer in its charter) Nevada 95-3227748 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 3325 Griffin Road, #200, Ft. Lauderdale, FL 33323 (Address of principal executive offices)(Zip code) (Former address) Issuer's telephone number (866) 387-6583 Indicate by Check Mark Whether the Registrant is a Shell Company (as Defined by Rule 12B-2 of the Exchange Act). Yes [X]; No [] Securities registered under Section 12(b) of the Act:NONE Securities registered under Section 12(g) of the Act: Common Stock, par value $.00001 (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Check if there is no disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this form 10-KSB. [X] At June 26, 2007 the aggregate market value of all shares of voting stock held by non-affiliates was $0.In determining this figure, the Registrant has assumed that all directors and executive officers are affiliates.Such assumption shall not be deemed conclusive for any other purpose.The number of shares outstanding of each class of the Registrant’s common stock, as of June 26, 2007 was as follows:Common Stock $.00001 par value, 1,168,698 shares. Total revenues for fiscal year ended September 30, 2006: $0 At June 26, 2007the number of shares of common stock outstanding was 1,168,698. DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-KSB (e.g., Part I, Part II, etc.) into which the document is incorporated:(1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933 ("Securities Act"):NONE Transitional Small Business Disclosure Format (check one):Yes []; NO [X] 2 TABLE OF CONTENTS Item Number and CaptionPage PART I Item 1. Description of Business 4 Item 2. Description of Property 6 Item 3. Legal Proceedings 7 Item 4. Submission of Matters to a Vote of Security Holders 7 PART II Item 5. Market for Common Equity and Related Stockholder Matters 7 Item 6. Management's Discussion and Analysis or Plan of Operations 8 Item 7. Financial Statements 11 Item 8. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 12 Item 8A. Controls and Procedures 12 Item 8B. Other Information 12 PART III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 13 Item 10. Executive Compensation 14 Item 11. Security Ownership of Certain Beneficial Owners and Management 15 Item 12. Certain Relationships and Related Transactions 16 Item 13. Exhibits and Reports on Form 8-K 16 Item 14. Principal Accountant Fees and Services 17 3 PART I ITEM 1. DESCRIPTION OF BUSINESS General The Company is currently in the process of looking for business opportunities to acquire or merge with.In seeking a business opportunity to merge with or acquire, management is reviewing various business plans.Management has not limited their review of plans or exploration of acquisitions to any particular industry or service sector.Though there appears to be a large number of companies seeking to merge with an existing public company, the management has not yet identified a business to complete such a transaction with and the Company has not entered into any binding agreements for an acquisition or merger.There is no guarantee that management will be successful in finding such an opportunity. History The Company was incorporated under the laws of the state of Delaware on May 18, 1971.From 1979 to 1991 the primary business of Penn Pacific and its subsidiaries was the acquisition, exploration, development, production and operation of oil and gas properties.Penn Pacific has been inactive since 1991.The Company filed a voluntary petition of reorganization under Chapter 11 of the United States Bankruptcy Code on January 27, 1994.On January 13, 1997, the Company emerged from bankruptcy pursuant to a final decree of the United States Bankruptcy Court for the Northern District of Oklahoma.The Company is in the development stage since January 13, 1997 and has not commenced planned principal operations. The primary activity of the Company has involved and will involve seeking merger or acquisition candidates with whom it can either merge or acquire.The Company has not selected any company for acquisition or merger and does not intend to limit potential acquisitions candidates to any particular field or industry, but does retain the right to limit acquisition or merger candidates, if it so chooses, to a particular field or industry.The Company’s plans are in the conceptual stage only. The proposed business activities described herein classify the Company as a “blank check” or “shell company” whose sole purpose at this time is to locate and consummate a merger or acquisition.Many states have enacted statutes, rules and regulations limiting the sale of securities of “blank check” companies in their respective jurisdictions.Management does not believe it will undertake any efforts to cause a trading market to develop in the Company’s securities until such time as the Company has successfully implemented its business plan described herein.However, if the Company intends to facilitate the eventual creation of a public trading market in its outstanding securities, it must consider that the Company’s securities, when available for trading, will be subject to a Securities and Exchange Commission rule that imposes 4 special sales practice requirements upon broker-dealers who sell such securities to persons other than established customers or accredited investors.For purposes of the rule, the phrase “accredited investors” means, in general terms, institutions with assets in excess of $5,000,000, or individuals having a net worth in excess of $1,000,000 or having an annual income that exceeds $200,000 (or that, when combined with a spouse’s income, exceeds $300,000).For transactions covered by the rule, the broker-dealer must make a special suitability determination for the purchaser and receive the purchaser’s written agreement to the transaction prior to the sale.Consequently, the rule may affect the ability of broker-dealers to sell the Company’s securities and also may affect the ability of purchasers to sell their securities in any market that might develop therefore. Operating Losses The Company has incurred net losses from operations of approximately $2,340 and $12,525 for theyears ended September 31, 2006 and 2005, respectively.Such operating losses reflect developmental and other administrative costs for 2006 and 2005.The Company expects to incur losses in the near future until profitability is achieved.The Company’s operations are subject to numerous risks associated with establishing any new business, including unforeseen expenses, delays and complications.There can be no assurance that the Company will achieve or sustain profitable operations or that it will be able to remain in business. Future Capital Needs and Uncertainty of Additional Funding Revenues are not yet sufficient to support the Company’s operating expenses and are not expected to reach such levels until it has completed an acquisition.Since the Company’s formation, it has funded its operations and capital expenditures primarily through private placements of debt and equity securities.The Company expects that it will be required to seek additional financing in the future.There can be no assurance that such financing will be available at all or available on terms acceptable to the Company. Government Regulation The Company is subject to all pertinent Federal, State, and Local laws governing its business.The Company is subject to licensing and regulation by a number of authorities in its State or municipality.These may include health, safety, and fire regulations.The Company’s operations are also subject to Federal and State minimum wage laws governing such matters as working conditions, overtime and tip credits. Risk of Low-priced Stocks Rules 15g-1 through 15g-9 promulgated under the Securities Exchange Act of 1934 (the “Exchange Act”) impose sales practice and disclosure requirements on certain brokers and dealers who engage in certain transactions involving “a penny stock.” 5 Currently, the Company’s Common Stock is considered a penny stock for purposes of the Exchange Act.The additional sales practice and disclosure requirements imposed on certain brokers and dealers could impede the sale of the Company’s Common Stock in the secondary market.In addition, the market liquidity for the Company’s securities may be severely adversely affected, with concomitant adverse effects on the price of the Company’s securities. Under the penny stock regulations, a broker or dealer selling penny stock to anyone other than an established customer or “accredited investor” (generally, an individual with net worth in excess of $1,000,000 or annual incomes exceeding $200,000, or $300,000 together with his or her spouse) must make a special suitability determination for the purchaser and must receive the purchaser’s written consent to the transaction prior to sale, unless the broker or dealer or the transaction is otherwise exempt.In addition, the penny stock regulations require the broker or dealer to deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the Securities and Exchange Commission (the “SEC”) relating to the penny stock market, unless the broker or dealer or the transaction is otherwise exempt.A broker or dealer is also required to disclose commissions payable to the broker or dealer and the registered representative and current quotations for the Securities.In addition, a broker or dealer is required to send monthly statements disclosing recent price information with respect to the penny stock held in a customer’s account and information with respect to the limited market in penny stocks. Competition The Company expects to encounter substantial competition in its efforts to locate attractive opportunities, primarily from business development companies, venture capital partnerships and corporations, venture capital affiliates of large industrial and financial companies, small investment companies, and wealthy individuals.Many of these entities will have significantly greater experience, resources and managerial capabilities than the Company and will therefore be in a better position than the Company to obtain access to attractive business opportunities. Employees The Company’s only employee at the present time is its sole officer and director, who will devote as much time as he determines is necessary to carry out the affairs of the Company. ITEM 2. DESCRIPTION OF PROPERTY The Company has a working agreement with the Company president to share use of 600 square feet of office space, telephones and secretarial services supplied on a gratis basis. 6 ITEM 3. LEGAL PROCEEDINGS No material legal proceedings to which the Company (or its director and officer in his capacity as such) is party or to which property of the Company is subject is pending and no such material proceeding is known by management of the Company to be contemplated. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were subject to a vote of security holders during the year. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS MARKET INFORMATION The quotations provided reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. HIGH BID LOW BID (To the best knowledge of management, there was no trading of shares for fiscal 2006 and 2005) The number of shareholders of record of the Company's common stock as of June 26, 2007 was approximately 6,473. The Company has never declared or paid any cash dividends.It is the present policy of the Company to retain earnings to finance the growth and development of the business and, therefore, the Company does not anticipate paying dividends on its Common Stock in the foreseeable future. Recent Sales of Unregistered Securities.None 7 ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS Plan of Operations - The following discussion should be read in conjunction with the Financial Statements and notes thereto. The Company intends to seek, investigate and, if such investigation warrants, acquire an interest in one or more business opportunities presented to it by persons or firms who or which desire to seek perceived advantages of a publicly held corporation.At this time, the Company has no plan, proposal, agreement, understanding or arrangement to acquire or merge with any specific business or company, and the Company has not identified any specific business or company for investigation and evaluation.No person has had any material discussions with any other company with respect to any acquisition of that company. The Company will not restrict its search to any specific business, industry or geographical location, and the Company may participate in a business venture of virtually any kind or nature.The discussion of the proposed business under this caption and throughout is purposefully general and is not meant to be restrictive of the Company’s virtually unlimited discretion to search for and enter into potential business opportunities. The Company may obtain funds in one or more private placements to finance the operation of any acquired business, if necessary.Persons purchasing securities in these placements and other shareholders will likely not have the opportunity to participate in the decision relating to any acquisition.The Company’s proposed business is sometimes referred to as a “blind pool” because any investors will entrust their investment monies to the Company’s management before they have a chance to analyze any ultimate use to which their money may be put.Consequently, the Company’s potential success is heavily dependent on the Company’s management, which will have unlimited discretion in searching for and entering into a business opportunity.The sole officer and director of the Company likely has had no experience in any proposed business of the Company.There can be no assurance that the Company will be able to raise any funds in private placement. Results of Operations - The Company filed a voluntary petition of reorganization under Chapter 11 of the United States Bankruptcy Code on January 27, 1994.On January 13, 1997, the Company emerged from bankruptcy pursuant to a final decree of the United States Bankruptcy Court for the Northern District of Oklahoma.During the period from January 13, 1997 through September 30, 2006, the Company has engaged in no significant operations other than organizational activities and preparation for registration of its securities under the Securities Exchange Act of 1934.No revenues were received by the Company during this period. 8 For the current fiscal year, the Company anticipates incurring a loss as a result of organizational expenses, expenses associated with registration under the Securities Exchange Act of 1934, and expenses associated with locating and evaluating acquisition candidates.The Company anticipates that until a business combination is completed with an acquisition candidate, it will not generate revenues other than interest income, and may continue to operate at a loss after completing a business combination, depending upon the performance of the acquired business. Liquidity and Financial Resources The Company remains in the development stage and, since inception, has experienced no significant change in liquidity or capital resources or stockholder’s equity.The Company’s balance sheet as of September 30, 2006, reflects a current asset value of $0, and a total asset value of $0. The Company will carry out its plan of business as discussed above.The Company cannot predict to what extent its liquidity and capital resources will be diminished prior to the consummation of a business combination or whether its capital will be further depleted by the operating losses (if any) of the business entity which the Company may eventually acquire. Federal Income Tax Aspects of Investment in the Company The discussion contained herein has been prepared by the Company and is based on existing law as contained in the Code, amended United States Treasury Regulations (“Treasury Regulations”), administrative rulings and court decisions as of the date of this Annual Report. No assurance can be given that future legislative enactments, administrative rulings or court decisions will not modify the legal basis for statements contained in this discussion.Any such development may be applied retroactively to transactions completed prior to the date thereof, and could contain provisions having an adverse affect upon the Company and the holders of the Common Stock.In addition, several of the issues dealt with in this report are the subjects of proposed and temporary Treasury Regulations.No assurance can be given that these regulations will be finally adopted in their present form. Critical Accounting Policies -The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Note 2 to the Consolidated Financial Statements describes the significant accounting policies and methods used in the preparation of the Consolidated Financial Statements. Estimates are used for, but not limited to, contingencies and taxes.Actual results could differ materially from those estimates. The following critical accounting policies are impacted significantly by judgments, assumptions, and estimates used in the preparation of the Consolidated Financial Statements. 9 We are subject to various loss contingencies arising in the ordinary course of business.We consider the likelihood of loss or impairment of an asset or the incurrence of a liability, as well as our ability to reasonably estimate the amount of loss in determining loss contingencies.An estimated loss contingency is accrued when management concludes that it is probable that an asset has been impaired or a liability has been incurred and the amount of the loss can be reasonably estimated.We regularly evaluate current information available to us to determine whether such accruals should be adjusted. We recognize deferred tax assets (future tax benefits) and liabilities for the expected future tax consequences of temporary differences between the book carrying amounts and the tax basis of assets and liabilities.The deferred tax assets and liabilities represent the expected future tax return consequences of those differences, which are expected to be either deductible or taxable when the assets and liabilities are recovered or settled.Future tax benefits have been fully offset by a 100% valuation allowance as management is unable to determine that it is more likely than not that this deferred tax asset will be realized. Recently Enacted and Proposed Regulatory Changes - Recently enacted and proposed changes in the laws and regulations affecting public companies, including the provisions of the Sarbanes-Oxley Act of 2002 and rules proposed by the SEC and NASDAQ could cause us to incur increased costs as we evaluate the implications of new rules and respond to new requirements. The new rules could make it more difficult for us to obtain certain types of insurance, including directors and officers liability insurance, and we may be forced to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. The impact of these events could also make it more difficult for us to attract and retain qualified persons to serve on the Company's board of directors, or as executive officers. We are presently evaluating and monitoring developments with respect to these new and proposed rules, and we cannot predict or estimate the amount of the additional costs we may incur or the timing of such costs. In June, 2006 the FASB issued FIN 48, “Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109”. This Interpretation clarifies, among other things, the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes. This Interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. This Interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. FIN 48, Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109, is effective for fiscal years beginning after December 15, 2006. Earlier application is encouraged if the enterprise has not yet issued financial statements, including interim financial statements, in the period the Interpretation is adopted.Management is evaluating the financial impact of this pronouncement. 10 In September 2006, the FASB issued SFAS No. 157, "Accounting for Fair Value Measurements." SFAS No. 157 defines fair value, and establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosure about fair value measurements. SFAS No. 157 is effective for the Company for financial statements issued subsequent to November 15, 2007. The Company does not expect the new standard to have any material impact on the financial position and results of operations. In September 2006, the staff of the Securities and Exchange Commission issued Staff Accounting Bulletin No. 108 (“SAB 108”) which provides interpretive guidance on how the effects of the carryover or reversal of prior year misstatements should be considered in quantifying a current year misstatement. SAB 108 becomes effective in fiscal 2007. Management is evaluating the financial impact of this pronouncement. Forward Looking Statement This Management’s Discussion and Analysis of Financial Condition and Results of Operations includes a number of forward-looking statements that reflect Management’s current views with respect to future events and financial performance. Those statements include statements regarding the intent, belief or current expectations of the Company and members of its management team as well as the assumptions on which such statements are based.Prospective investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risk and uncertainties, and that actual results may differ materially from those contemplated by such forward-looking statements. Readers are urged to carefully review and consider the various disclosures made by the Company in this report and in the Company’s other reports filed with the Securities and Exchange Commission. Important factors currently known to Management could cause actual results to differ materially from those in forward-looking statements.The Company undertakes no obligation to update or revise forward-looking statements to reflect changed assumptions, the occurrence of unanticipated events or changes in the future operating results over time.The Company believes that its assumptions are based upon reasonable data derived from and known about its business and operations and the business and operations of the Company.No assurances are made that actual results of operations or the results of the Company’s future activities will not differ materially from its assumptions. ITEM 7. FINANCIAL STATEMENTS The financial statements of the Company and supplementary data are included beginning immediately preceeding the signature page to this report.See Item 13 for a list of the financial statements and financial statement schedules included. 11 ITEM8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE There are not and have not been any disagreements between the Company and its accountants on any matter of accounting principles, practices or financial statements disclosure. ITEM 8A.CONTROLS AND PROCEDURES Based on an evaluation under the supervision and the participation of the Company’s management as of a date within the end of the period covered by this Annual Report on Form 10-KSB, the Company’s chief executive officer and chief financial officer has concluded that the Company’s disclosure controls and procedures (as defined in Rules 13a-14(c)and 15d-14(c) under the Securities Exchange Act of 1934, as amended (the”Exchange Act”) are effective to ensure that information required to be disclosed by the Company in reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms. There were no significant changes in the Company’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation.There were no significant deficiencies or material weaknesses, and therefore there were no corrective actions taken.However, the design of any system of controls is based in part upon certain assumptions about the likelihood of future events and there is no certainty that any design will succeed in achieving its stated goal under all potential future considerations, regardless of how remote. Internal Controls Over Financial Reporting There have not been any changes in the Company’s internal controls over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) during the Company’s most recent fiscal year that have materially affected, or are reasonably likely to materially affect, the Company’s internal controls over financial reporting. ITEM 8B.OTHER INFORMATION None. 12 PART III ITEM 9. DIRECTORS EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT Executive Officers and Directors The members of the Board of Directors of the Company serve until the next annual meeting of stockholders, or until their successors have been elected.The officers serve at the pleasure of the Board of Directors.The following table sets forth the name, age, and position of each executive officer and director of the Company: Director'sName Age Office Term Expires Rose Fischer 47 President and Director next annual meeting Rose Fischer, President/Director, with an associate degree in accounting, has been Director and Operations Facilitator for Optimum Source International, Ltd. (“OSI”) for the past five years, which includes finalization and implementation of all electronic commerce.Prior to OSI, Ms. Fischer’s experience was as a financial consultant with a privately held firm since 1985. Conflicts of Interest Certain conflicts of interest existed at September 30, 2006 and may continue to exist between the Company and its sole officer and director due to the fact that he has other business interests to which she devotes her primary attention.Each officer and director may continue to do so notwithstanding the fact that management time should be devoted to the business of the Company. Certain conflicts of interest may exist between the Company and its management, and conflicts may develop in the future.The Company has not established policies or procedures for the resolution of current or potential conflicts of interests between the Company, its officers and directors or affiliated entities.There can be no assurance that management will resolve all conflicts of interest in favor of the Company, and failure by management to conduct the Company's business in the Company's best interest may result in liability to the management.The officers and directors are accountable to the Company as fiduciaries, which means that they are required to exercise good faith and integrity in handling the Company's affairs. Shareholders who believe that the Company has been harmed by failure of an officer or director to appropriately resolve any conflict of interest may, subject to applicable rule of civil procedure, be able to bring a class action or derivative suit to enforce their rights and the Company's rights. 13 Compliance with Section 16(a) of the Exchange Act Based solely upon a review of forms 3, 4, and 5 and amendments thereto, furnished to the Company during or respecting its last fiscal year, no director, officer, beneficial owner of more than 10% of any class of equity securities of the Company or any other person known to be subject to Section 16 of the Exchange Act of 1934, as amended, failed to file on a timely basis reports required by Section 16(a) of the Exchange Act for the last fiscal year. Audit Committee Financial Expert The Company’s board of directors does not have an “audit committee financial expert,” within the meaning of such phrase under applicable regulations of the Securities and Exchange Commission, serving on its audit committee.The board of directors believes that all members of its audit committee are financially literate and experienced in business matters, and that one or more members of the audit committee are capable of (i) understanding generally accepted accounting principles (“GAAP”) and financial statements, (ii) assessing the general application of GAAP principles in connection with our accounting for estimates, accruals and reserves, (iii) analyzing and evaluating our financial statements, (iv) understanding our internal controls and procedures for financial reporting; and (v) understanding audit committee functions, all of which are attributes of an audit committee financial expert.However, the board of directors believes that there is not any audit committee members who has obtained these attributes through the experience specified in the SEC’s definition of “audit committee financial expert.”Further, like many small companies, it is difficult for the Company to attract and retain board members who qualify as “audit committee financial experts, “ and competition for these individuals is significant.The board believes that its current audit committee is able to fulfill its role under SEC regulations despite not having a designated “audit committee financial expert.” ITEM 10. EXECUTIVE COMPENSATION None of the executive officer’s annual salary and bonus exceeded $60,000 during any of the Company’s last two fiscal years. There are currently no agreements with members of management as to employment or compensation. There is currently no compensation paid to non-employment directors. 14 ITEM 11. SECURITY OWNERSHIP OF BENEFICIAL OWNERS AND MANAGEMENT Principal Shareholders The table below sets forth information as to each person owning of record or who was known by the Company to own beneficially more than 5% of the 1,168,698 shares of issued and outstanding Common Stock, including options to acquire stock of the Company as of September 30, 2006 and information as to the ownership of the Company's Stock by each of its directors and executive officers and by the directors and executive officers as a group.Except as otherwise indicated, all shares are owned directly, and the persons named in the table have sole voting and investment power with respect to shares shown as beneficially owned by them. # of Name and Address Nature of Shares of Beneficial Owners Ownership Owned Percent Directors Principal Shareholders John Allison Common 71,500 6.12 Alpha Beta LLC Common 90,945 7.78 Celex-Nevada Common 97,750 8.36 Wayne H. Creasy Common 66,063 5.65 Cede & Co. Common 179,085 15.32 Optima International Common 205,305 17.58 George White Common 70,500 6.03 All Executive Officers and Directors as a Group(1 person) Direct 11,860 1.015% Options None None Total 11,860 1.015% 15 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS As of September 30, 2006 and 2005 all activities of the Company have been conducted by corporate officers from either their homes or business offices.Currently, there are no outstanding debts owed by the company for the use of these facilities and there are no commitments for future use of the facilities. ITEM 13. EXHIBITS, AND REPORTS ON FORM 8-K (a) The following documents are filed as part of this report. 1. Financial Statements Page Report of Independent Registered Public Accountants F - 1 Balance Sheets September 30, 2006 and 2005 F - 2 Statements of Operations for the Years Ended September 30, 2006 and 2005 F - 3 Statement of Stockholders' Equity Since January 13, 1997 (inception) to September 30, 2006 F - 4 Statements of Cash Flows for the Years Ended September 30, 2006 and 2005 F - 5 Notes to Financial Statements F - 6 2. Financial Statement Schedules The following financial statement schedules required by Regulation S-X are included herein. All schedules are omitted because they are not applicable or the required information is shown in the financial statements or notes thereto. 3. (a) Exhibits The following documents are filed herewith or have been included as exhibits to previous filings with the Commission and are incorporated herein by this reference: Exhibit No. Exhibit 3 Articles of Incorporation (1) 3.2 Bylaws (1) 3.1 Amended Articles of Incorporation (1) 31 Certification of Principal Executive Officer and Principal Financial Officer Pursuant to 18 U.S.C Section 1350 as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 Certification of Principal Financial Officer and Principal Financial Officer Pursuant to 18 U.S.C Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (b) Reports on Form 8-K.No reports on Form 8-K were filed during the period covered by this Form 10-KSB. (1)Incorporated herein by reference. 16 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES The following is a summary of the fees billed to us by Robison, Hill & Company for professional services rendered for the years ended September 30, 2006 and 2005: Service 2006 2005 Audit Fees $ 4,100 $ 10,365 Audit-Related Fees - - Tax Fees - - All Other Fees - - Total $ 4,100 $ 10,365 Audit Fees - Consists of fees billed for professional services rendered for the audits of our financial statements, reviews of our interim financial statements included in quarterly reports, services performed in connection with filings with the Securities & Exchange Commission and related comfort letters and other services that are normally provided by Robison, Hill & Company in connection with statutory and regulatory filings or engagements. Tax Fees - Consists of fees billed for professional services for tax compliance, tax advice and tax planning.These services include assistance regarding federal, state and local tax compliance and consultation in connection with various transactions and acquisitions. Audit Committee Pre-Approval of Audit and Permissible Non-Audit Services of Independent Auditors The Audit Committee, is to pre-approve all audit and non-audit services provided by the independent auditors.These services may include audit services, audit related services, tax services and other services as allowed by law or regulation.Pre-approval is generally provided for up to one year and any pre-approval is detailed as to the particular service or category of services and is generally subject to a specifically approved amount.The independent auditors and management are required to periodically report to the Audit Committee regarding the extent of services provided by the independent auditors in accordance with this pre-approval and the fees incurred to date.The Audit Committee may also pre-approve particular services on a case-by-case basis. 17 PENN-PACIFIC CORP. (A Development Stage Company) -:- INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS’ REPORT SEPTEMBER 30, 2006 and 2005 CONTENTS Page Report of Independent RegisteredPublic Accountants F - 1 Balance Sheets September 30, 2006 and 2005 F - 2 Statements of Operations for the Years Ended September 30, 2006 and 2005 F - 3 Statement of Stockholders' Equity Since January 13, 1997 (inception) to September 30, 2006 F - 4 Statements of Cash Flows for the Years Ended September 30, 2006 and 2005 F - 5 Notes to Financial Statements F - 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Penn-Pacific Corp. (A Development Stage Company) We have audited the accompanying balance sheets of Penn-Pacific Corp. (a development stage company) as of September 30, 2006 and 2005, and the related statements of operations, and cash flows for the two years ended September 30, 2006 and the cumulative since January 13, 1997 (inception of the development stage) to September 30, 2006, and the statement ofstockholders’ equity from January 13, 1997 (inception of the development stage) to September 30, 2006.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Penn-Pacific Corp.(a development stage company) as of September 30, 2006 and 2005, and the results of its operations and its cash flows for the years ended September 30, 2006 and 2005and the cumulative January 13, 1997 (inception of the development stage) to September 30, 2006 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has suffered recurring losses from operations and has a net capital deficiency that raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Respectfully submitted /s/ Robison, Hill & Co Certified Public Accountants Salt Lake City, Utah June 26, 2007 F - 1 PENN-PACIFIC CORP. (A Development Stage Company) BALANCE SHEETS September 30, 2006 2005 Assets: $ - $ - Liabilities: Accounts Payable - 12,525 Advances from shareholder 47,913 33,048 Total Liabilities 47,913 45,573 Stockholders' Equity: Preferred Stock, Par value $.0001 Series A, Authorized 10,000,000 shares, None issued - - Series B, authorized 9,990,000 shares, None issued - - Series C, Authorized 10,000 shares, None issued - - Common Stock, Par value $.00001 Authorized 500,000,000 shares, Issued 1,168,698 Shares at September 30, 2006 and 2005 12 12 Paid-In Capital 35,811,071 35,811,071 Retained Deficit (35,735,362 ) (35,735,362 ) Deficit Accumulated During the Development Stage (123,634 ) (121,294 ) Total Stockholders' Equity (47,913 ) (45,573 ) Total Liabilities and Stockholders' Equity $ - $ - The accompanying notes are an integral part of these financial statements. F - 2 PENN-PACIFIC CORP. (A Development Stage Company) STATEMENTS OF OPERATIONS Cumulative since January 13, 1997 For the year ended inception of September 30, development 2006 2005 stage Revenues: $ - $ - $ - Expenses: 2,340 12,525 123,634 Net Loss $ (2,340 ) $ (12,525 ) $ (123,634 ) Basic & Diluted loss per share $ - $ (0.01 ) Weighted Average Shares Outstanding 1,168,698 1,168,698 The accompanying notes are an integral part of these financial statements. F - 3 PENN-PACIFIC CORP. (A Development Stage Company) STATEMENT OF STOCKHOLDERS' EQUITY SINCE JANUARY 13, 1997 (INCEPTION OF DEVELOPMENT STAGE) TO SEPTEMBER 30, 2006 Deficit Accumulated Since January 13, 1997 inception of Common Stock Paid-In Retained Development Shares Par Value Capital Deficit Stage Balance at October 1, 1996 951,533 $ 10 $ 35,789,356 $ (35,735,362 ) $ - Net Loss - (61,855 ) Balance at September 30, 1997 951,533 10 35,789,356 (35,735,362 ) (61,855 ) November 4, 1997 Issuance of Stock for Services and paymentof Accounts Payable - Net Loss - (15,431 ) Balance at September 30, 1998 951,533 10 35,789,356 (35,735,362 ) (77,286 ) Capital contributed by shareholder - Net Loss - (12,804 ) Balance at September 30, 1999 951,533 10 35,789,356 (35,735,362 ) (90,090 ) Stock Issued for services 205,305 2 20,529 Stock Issued for expenses 11,860 - 1,186 - - Net Loss - - 0 - (10,457 ) Balance at September 30, 2000 1,168,698 12 35,811,071 (35,735,362 ) (100,547 ) Net Loss - (5,300 ) Balance at September 30, 2001 1,168,698 12 35,811,071 (35,735,362 ) (105,847 ) Net Loss - (950 ) Balance at September 30, 2002 1,168,698 12 35,811,071 (35,735,362 ) (106,797 ) Net Loss - Balance at September 30, 2003 1,168,698 12 35,811,071 (35,735,362 ) (106,797 ) Net Loss - (1,972 ) Balance at September 30, 2004 1,168,698 12 35,811,071 (35,735,362 ) (108,769 ) Net Loss - (12,525 ) Balance at September 30, 2005 1,168,698 12 35,811,071 (35,735,362 ) (121,294 ) Net Loss - (2,340 ) Balance at September 30, 2005 1,168,698 $ 12 $ 35,811,071 $ (35,735,362 ) $ (123,634 ) The accompanying notes are an integral part of these financial statements. F - 4 PENN-PACIFIC CORP. (A Development Stage Company) STATEMENTS OF CASH FLOWS Cumulative since January 13, 1997 For the year ended Inception of September 30, Development 2006 2005 Stage CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (2,340 ) $ (12,525 ) $ (123,634 ) Common Stock issued for expenses - - 21,717 Increase (Decrease) in Accounts Payable (12,525 ) 12,525 - Increase (Decrease) in Advances from shareholder 14,865 - 47,913 Increase (Decrease) in Accrued Expenses - - 54,004 Net Cash Used in operating activities - - - CASH FLOWS FROM INVESTING ACTIVITIES: Net cash provided by investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES: Net Cash Provided by Financing Activities - - - Net (Decrease) Increase in Cash and Cash Equivalents - - - Cash and Cash Equivalents at Beginning of Period - - - Cash and Cash Equivalents at End of Period $ - $ - $ - SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ - $ - $ - Franchise and income taxes $ - $ - $ - SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCINGACTIVITIES: None The accompanying notes are an integral part of these financial statements. F - 5 PENN -PACIFIC CORP. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED SEPTEMBER 30, 2006 and 2005 NOTE 1 - NATURE OF OPERATIONS AND GOING CONCERN The accompanyingfinancial statements have been prepared on the basis of accounting principles applicable to a “going concern”, which assume that the Company will continue in operation for at least one year and will be able to realize its assets and discharge its liabilities in the normal course of operations. Several conditions and events cast doubt about the Company’s ability to continue as a “going concern.”The Company has incurred net losses of approximately $2,340 and $12,525 for the year ended September 30, 2006 and 2005 respectively, has a liquidity problem, and requires additional financing in order to finance its business activities on an ongoing basis.The Company is actively pursuing alternative financing and has had discussions with various third parties, although no firm commitments have been obtained.The Company’s future capital requirements will depend on numerous factors including, but not limited to, continued progress in finding a merger candidate and the pursuit of business opportunities. These financial statements do not reflect adjustments that would be necessary if the Company were unable to continue as a “going concern”.While management believes that the actions already taken or planned, will mitigate the adverse conditions and events which raise doubt about the validity of the “going concern” assumption used in preparing these financial statements, there can be no assurance that these actions will be successful.If the Company were unable to continue as a “going concern,” then substantial adjustments would be necessary to the carrying values of assets, the reported amounts of its liabilities, the reported revenues and expenses, and the balance sheet classifications used. Organization and Basis of Presentation The Company was incorporated under the laws of the state of Delaware on May 18, 1971. On April 8, 2006 a Plan and Articles of Merger between Penn-Pacific Corp. (Delaware) and Penn-Pacific Corp. (Nevada) was filed in the State of Nevada whereby the Company was redomiciled in the State of Nevada.From 1979 to 1991 the primary business of Penn Pacific and its subsidiaries was the acquisition, exploration, development, production and operation of oil and gas properties.Penn Pacific has been inactive since 1991.The Company filed a voluntary petition of reorganization under Chapter 11 of the United States Bankruptcy Code on January 27, 1994.On January 13, 1997, the Company emerged from bankruptcy pursuant to a final decree of the United States Bankruptcy Court for the Northern District of Oklahoma.The Company is in the development stage since January 13, 1997 and has not commenced planned principal operations. F - 6 PENN -PACIFIC CORP. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED SEPTEMBER 30, 2006 and 2005 (Continued) NOTE 1 - NATURE OF OPERATIONS AND GOING CONCERN (continued) Nature of Business The Company has no products or services as of September 30, 2006.The Company intends to acquire interests in various business opportunities, which in the opinion of management will provide a profit to the Company. NOTE 2 - SUMMARY OF ACCOUNTING POLICIES This summary of accounting policies for Penn-Pacific Corp.(a development stage company) is presented to assist in understanding the Company's financial statements.The accounting policies conform to generally accepted accounting principles and have been consistently applied in the preparation of the financial statements. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents to the extent the funds are not being held for investment purposes. Pervasiveness of Estimates The preparation of financial statements in conformity with generally accepted accounting principles required management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Concentration of Credit Risk The Company has no significant off-balance-sheet concentrations of credit risk such as foreign exchange contracts, options contracts or other foreign hedging arrangements. F - 7 PENN -PACIFIC CORP. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED SEPTEMBER 30, 2006 and 2005 (Continued) NOTE 2 - SUMMARY OF ACCOUNTING POLICIES (Continued) Recent Accounting Standards In June, 2006 the FASB issued FIN 48, “Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109”. This Interpretation clarifies, among other things, the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes. This Interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. This Interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition.FIN 48, Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109, is effective for fiscal years beginning after December 15, 2006. Earlier application is encouraged if the enterprise has not yet issued financial statements, including interim financial statements, in the period the Interpretation is adopted.Management is evaluating the financial impact of this pronouncement. In September 2006, the FASB issued SFAS No. 157, "Accounting for Fair Value Measurements." SFAS No. 157 defines fair value, and establishes a framework for measuring fair value in generally accepted accounting principles and expandsdisclosure about fair value measurements. SFAS No. 157 is effective for the Company for financial statements issued subsequent to November 15, 2007. The Company does not expect the new standard to have any material impact on the financial position and results of operations. In September 2006, the staff of the Securities and Exchange Commission issued Staff Accounting Bulletin No. 108 (“SAB 108”) which provides interpretive guidance on how the effects of the carryover or reversal of prior year misstatements should be considered in quantifying a current year misstatement. SAB 108 becomes effective in fiscal 2007. Management is evaluating the financial impact of this pronouncement. F - 8 PENN -PACIFIC CORP. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED SEPTEMBER 30, 2006 and 2005 (Continued) NOTE 2 - SUMMARY OF ACCOUNTING POLICIES (Continued) Loss per Share The reconciliations of the numerators and denominators of the basic loss per share computations are as follows: Income Shares Per-Share (Numerator) (Denominator) Amount For the year ended September 30, 2006 Basic Loss per Share Loss to common shareholders $ (2,340 ) 1,168,698 $ - For the year ended September 30, 2005 Basic Loss per Share Loss to common shareholders $ (12,525 ) 1,168,698 $ (0.01 ) The effect of outstanding common stock equivalents would be anti-dilutive for September 30, 2006 and 2005 and are thus not considered.There are no common stock equivalents outstandingat September 30, 2006 and 2005. NOTE 3 - INCOME TAXES As of September 30, 2006, the Company had a net operating loss carryforward for income tax reporting purposes of approximately $123,000 that may be offset against future taxable income through 2026.Current tax laws limit the amount of loss available to be offset against future taxable income when a substantial change in ownership occurs.Therefore, the amount available to offset future taxable income may be limited.No tax benefit has been reported in the financial statements, because the Company believes there is a 50% or greater chance the carryforwards will expire unused.Accordingly, the potential tax benefits of the loss carryforwards are offset by a valuation allowance of the same amount. NOTE 4 - DEVELOPMENT STAGE COMPANY The Company has not begun principal operations and as is common with a development stage company, the Company has had recurring losses during its development stage.The Company's financial statements are prepared using generally accepted accounting principles applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal F - 9 PENN -PACIFIC CORP. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED SEPTEMBER 30, 2006 and 2005 (Continued) NOTE 4 - DEVELOPMENT STAGE COMPANY (continued) course of business.However, the Company does not have significantcash or other material assets, nor does it have an established source of revenues sufficient to cover its operating costs and to allow it to continue as a going concern.In the interim, shareholders of the Company have committed to meeting its minimal operating expenses. NOTE 5 - CHANGES IN COMMON AND PREFERRED STOCK On April 8, 2005 a Plan and Articles of Merger between Penn-Pacific Corp. (Delaware) and Penn-Pacific Corp. (Nevada) was filed in the State of Nevada whereby the Company was redomiciled in the State of Nevada.As part of the merger, the Company changed the authorized stock to 500,000,000 Common shares, par value $.00001 and 20,000,000 Preferred shares, par value $.0001.The common and the preferred stock are entitled to all the same rights and privileges except for the voting restrictions for Series C Preferred shares which are entitled to 50% of the stockholders’ voting rights.Changes in par value have been retroactively restated. F - 10 SIGNATURES Pursuant to the requirements of section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on it behalf by the undersigned, thereunto duly authorized. PENN-PACIFIC CORP. Dated: October 16, 2007 By/S/Rose Fischer Rose Fischer President Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, this report has been signed below by the following persons on behalf of the Registrant and in the capacities indicated on this 16th day of October 2007. Signatures & Title /S/Rose Fischer Rose Fischer President, Director (Principal Executive Officer)
